           Case 1:18-cv-12648-ADB Document 23 Filed 06/10/20 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

    GINA M. ALONGI, as ADMINISTRATOR,              *
    INTERNATIONAL UNION OF                         *
    OPERATING ENGINEERS LOCAL 4                    *
    HEALTH AND WELFARE, PENSION,                   *
    ANNUITY AND SAVINGS FUNDS,                     *
    LABOR-MANAGEMENT COOPERATION                   *
    TRUST, and HOISTING AND PORTABLE               *
    ENGINEERS LOCAL 4 APPRENTICE AND               *
    TRAINING FUND, and INTERNATIONAL               *
    UNION OF OPERATING ENGINEERS                   *
                                                           Civil Action No. 18-cv-12648-ADB
    NATIONAL TRAINING FUND,                        *
                                                   *
                 Plaintiffs,                       *
                                                   *
                 v.                                *
                                                   *
    BR STEEL, LLC d/b/a B.R. STEEL, LLC,           *
                                                   *
                 Defendant.                        *
                                                   *

MEMORANDUM AND ORDER ON PLAINTIFFS’ MOTION FOR CIVIL CONTEMPT

BURROUGHS, D.J.

         Plaintiffs Gina M. Alongi (“Alongi”) 1 and the International Union of Operating

Engineers National Training Fund (collectively, “Plaintiffs”) brought this action under the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1132(a)(3),

1132(d)(1), and 1145, and the Labor Management Relations Act, 29 U.S.C. § 185, seeking a

payroll audit and fringe benefit contributions. [ECF No. 1 at 1]. Presently before the Court is

Plaintiffs’ motion for Defendant BR Steel, LLC (“BR Steel”) to be held in civil contempt, [ECF




1
 Alongi is acting as the Administrator of the International Union of Operating Engineers Local 4
Health and Welfare, Pension, Annuity and Savings Funds, Labor-Management Cooperation
Trust, and Hoisting and Portable Engineers Local 4 Hoisting and Portable Engineers Local 4
Apprentice and Training Fund. [ECF No. 1 at 1].
          Case 1:18-cv-12648-ADB Document 23 Filed 06/10/20 Page 2 of 7



No. 20], for failing to abide by the Court’s previous order on the Plaintiffs’ motion for a

preliminary injunction to obtain an audit, [ECF No. 12]. On April 22, 2020, the Court ordered

BR Steel to show cause, in writing, by May 1, 2020, as to why the Court should not impose

sanctions of $250 per day for ignoring the February 19, 2019 order. [ECF No. 22]. Because BR

Steel has been on notice of the Court’s “clear and unambiguous” February 19, 2019 order, [id.],

and has nonetheless failed to allow the Plaintiffs to audit its payroll records, the motion, [ECF

No. 20], is GRANTED.

I.     BACKGROUND

       The Plaintiffs filed their complaint on December 27, 2018. [ECF No. 1]. BR Steel was

served with the complaint and summons on January 9, 2019, but failed to appear and answer the

complaint by January 30, 2019. See [ECF No. 4]. The Plaintiffs then filed a motion for a

preliminary injunction, requesting that the Court order BR Steel to permit a payroll audit. [ECF

No. 5]. On February 19, 2019, the clerk entered a default. [ECF No. 9].

       By defaulting, BR Steel conceded the truth of the following factual allegations, which are

contained in the complaint. See In re Home Restaurants, Inc., 285 F.3d 111, 114 (1st Cir. 2002)

(citing Franco v. Selective Ins. Co., 184 F.3d 4, 9 n.3 (1st Cir. 1999)). On or about September 1,

2017, BR Steel agreed to be bound by certain terms of agreement and declarations of trust which

established funds administered by the Plaintiffs, [ECF No. 1 ¶ 11], which included being bound

by collective bargaining agreements that required contributions to the Plaintiffs’ funds, [id.].

Under the terms of the collective bargaining agreement with the International Union of

Operating Engineers Local 4, BR Steel was required to contribute to the Plaintiffs’ funds for

each payroll hour, plus interest on any late payments. [Id. ¶ 13]. Additionally, BR Steel had to




                                                 2
          Case 1:18-cv-12648-ADB Document 23 Filed 06/10/20 Page 3 of 7



make payroll deductions for employees’ union dues and contributions to a social action

committee. [Id. ¶ 14].

       BR Steel did not make any contributions for work done under the collective bargaining

agreement in September, October, or November 2018. [Id. ¶ 15]. Under the terms of the

agreement, the Plaintiffs are permitted to inspect the payroll and other records to determine

whether BR Steel is making contributions. [ECF No. 1-3 at 64]. Because BR Steel has not

permitted an inspection, however, the Plaintiffs are unable to determine the amount owed. [ECF

No. 1 ¶ 15].

       On February 19, 2019, the Court granted the preliminary injunction motion, finding that

Plaintiffs had demonstrated “(1) their likelihood of success on the merits; (2) the potential for

irreparable harm; (3) that a balancing of the relevant equities favors granting the motion; and (4)

that the public interests favors granting an injunction.” [ECF No. 12 at 3]. The Court ordered

that BR Steel allow an audit of their books and records from September 1, 2017, to the present

“to determine the amount, if any, Defendant owes the Plaintiffs.” [Id.].

       Plaintiffs served the order via publication. [ECF No. 19]. They then served Defendant’s

registered agent via hand delivery on December 10, 2019. [ECF No. 21-1]. The Plaintiffs now

seek (1) a finding of contempt against BR steel; (2) a fine of $250 per day for each day that BR

Steel fails to perform under the order; and (3) issuance of a capias to place BR Steel’s owner,

Steven Allard, in custody if he refuses to comply with the order. [ECF No. 21 at 2].

       On April 22, 2020, the Court ordered BR Steel to “show cause, in writing, by May 1,

2020 as to why the Court should not impose sanctions of $250 per day for ignoring the February

19, 2019 Order or to pay $250 per day beginning on May 1, 2020 for the continued violation.”




                                                 3
            Case 1:18-cv-12648-ADB Document 23 Filed 06/10/20 Page 4 of 7



 [ECF No. 22]. BR Steel did not file a response and continues to be in violation of the Court’s

 Order.

II.       LEGAL STANDARD

          For a Court to hold a party in civil contempt, “a complainant must prove civil contempt

 by clear and convincing evidence.” Project B.A.S.I.C. v. Kemp, 947 F.2d 11, 16 (1st Cir. 1991)

 (quoting Langton v. Johnston, 928 F.2d 1206, 1220 (1st Cir. 1991)). The allegedly offending

 party must have violated an order that “is clear and unambiguous.” Id. The Plaintiffs must show

 “(1) the alleged contemnor had notice of the order, (2) the order was clear and unambiguous, (3)

 the alleged contemnor had the ability to comply with the order, and (4) the alleged contemnor

 violated the order.” Hawkins v. Dept. of Health & Human Servs., 665 F.3d 25, 31 (1st Cir.

 2012) (internal quotations and citation omitted). The law is “firmly established” in the first

 Circuit “that good faith is not a defense to civil contempt.” Goya Foods, Inc. v. Wallack Mgmt.

 Co., 290 F.3d 63, 76 (1st Cir. 2002) (citing Star Fin. Servs., Inc. v. AASTAR Mortg. Corp., 89

 F.3d 5, 13 (1st Cir. 1996)).

          BR Steel clearly had notice of the Court’s February 19, 2019 Order, as it was served upon

 BR Steel by publication and also served on its agent via hand delivery on December 10, 2019.

 [ECF No. 19; ECF No. 21-1]. Further, BR Steel had the ability to comply with the Order, as it

 simply required that BR Steel allow the Plaintiffs to conduct an audit of its books and records.

 [ECF No. 12]. Therefore, the Court must determine only (1) whether the February 19, 2019

 Order was clear and unambiguous and (2) whether BR Steel has violated the terms of the Order.




                                                  4
           Case 1:18-cv-12648-ADB Document 23 Filed 06/10/20 Page 5 of 7



III.     DISCUSSION

         A.      The Court’s Order Was Clear and Unambiguous

         In considering whether its previous Order was clear and unambiguous, the Court must

  determine “whether the putative contemnor [wa]s able to ascertain from the four corners of the

  order precisely what acts” were ordered. Goya Foods, 290 F.3d 63 at 76 (internal quotation

  marks omitted) (quoting Gilday v. Dubois, 124 F.3d 277, 282 (1st Cir. 1997)). The “‘clear and

  unambiguous’ standard applies to the language of the relevant court order, not to its

  effectiveness.” Id. “[A]ny ambiguities or uncertainties in such a court order must be read in a

  light favorable to the person charged with contempt.” Project B.A.S.I.C., 947 F.2d at 16. “If a

  party can make himself a judge of the validity of orders which have been issued, and by his own

  act of disobedience set them aside, then are the courts impotent, and what the Constitution now

  fittingly calls ‘the judicial power of the United States’ would be a mere mockery.” Gompers v.

  Buck’s Stove & Range Co., 221 U.S. 418, 450 (1911); see also AngioDynamics, Inc. v. Biolitec

  AG, 946 F. Supp. 2d 205, 213 (D. Mass. 2013) (quoting Gompers and finding that the terms of

  the court’s order were clear and unambiguous).

         The February 19, 2019 Order was clear and unambiguous. [ECF No. 8]. It concluded

  that “Defendant BR Steel, LLC and its agents shall permit an audit of the Defendant’s books and

  records from the period September 1, 2017 to the present to determine the amount, if any,

  Defendant owes the Plaintiffs.” [ECF No. 12 at 3]. This is more than sufficiently clear to put

  BR Steel on notice of its obligation to permit an audit under the oOrder. See, e.g.,

  AngioDynamics, 946 F. Supp. 2d at 212 (finding that the court’s order “could not have been

  more clear and unambiguous” when it provided that “Defendants shall not carry out the proposed

  ‘downstream’ merger of Biolitec AG with its Austrian subsidiary.”).



                                                   5
          Case 1:18-cv-12648-ADB Document 23 Filed 06/10/20 Page 6 of 7



       B.      There Is Clear and Convincing Evidence that BR Steel Has Violated the
               Court’s Order

       Despite being on notice of the Court’s Order, BR Steel has failed to allow or facilitate the

payroll audit ordered by the Court. See, e.g., United States v. Puccio, 812 F. Supp. 2d 105, 108

(D. Mass. 2011) (finding that clear and convincing evidence supported finding that a taxpayer

was in civil contempt of orders requiring him to comply with IRS summons when the taxpayer

“failed to demonstrate diligent efforts to comply with the court’s orders”). Although the

Plaintiffs have not provided an affidavit or other sworn statement concerning BR Steel’s failure

to perform under the February 19, 2019 Order, the Court notes that BR Steel received notice of

the Order in multiple forms and failed to allow the audit as evidenced by the fact that Plaintiffs

filed the instant motion, which the Defendants failed to contradict. See, e.g., American Health

Inc. v. Chevere, 37 F. Supp. 3d 561, 563 (D.P.R. 2014) (“[T]he plaintiffs filed a motion

requesting that this court find the Defendants in civil contempt for failing to return to AHI the

information subject to the preliminary injunction in contravention of this court’s orders. Once

again, the Defendants failed to timely oppose this request and . . . the court found [the defendant]

to be in contempt of this court and liable in the amount of $500 per day of non-compliance upon

the issuance of the order.” (internal citations omitted)). Further, the Court has given BR Steel

ample opportunity to show cause as to why sanctions should not be imposed. [ECF No. 22]. BR

Steel has failed to show cause or to communicate with the Court in any way. Therefore, the

Court finds that there is clear and convincing evidence that BR Steel has continued to violate the

Order of this Court by failing to allow or facilitate the payroll audit per the Court’s Order.

       C.      The Court Has Discretion to Order that BR Steel Pay a Fine of $250 Per Day
               of Future Noncompliance

       The Plaintiffs request that BR Steel be ordered to pay a fine of $250 per day that it

continues to fail to comply with the Court’s February 19, 2019 Order, which would be held in

                                                  6
          Case 1:18-cv-12648-ADB Document 23 Filed 06/10/20 Page 7 of 7



 escrow and applied to the amount that the Plaintiffs expect that they will be owed after the audit

 has been performed. [ECF No. 21 at 4–5]. “[T]he district court has ‘a broad discretion to make

 whatever disposition is just in light of the facts of the particular case.’” Navarro de Cosme v.

 Hospital Pavia, 922 F.2d 926, 932 (1st Cir. 1991) (citation omitted). “[S]o long as a sanction is

 reasonably proportionate to the offending conduct, the trial court’s quantification of it ought not

 to be disturbed.” Goya Foods, 344 F.3d at 20. “Civil contempt is a forward-looking penalty

 meant to coerce compliance rather than to punish past noncompliance.” Hawkins, 666 F.3d at

 32. The Court may also order a finding of contempt to compensate a party that has been harmed

 by the offender’s noncompliance. Id. at 32 n.10.

        The Plaintiffs’ request for $250 per day for each day that BR Steel continues to fail to

 comply with the Court’s February 19, 2019 Order is reasonable, especially because the Plaintiffs

 have agreed that the amount could be held in escrow and then applied to their anticipated

 judgment. See [ECF No. 21 at 5]. 2

IV.     CONCLUSION

        Accordingly, Plaintiffs’ motion, [ECF No. 20], is GRANTED. BR Steel is hereby found

 in contempt of the Court’s February 19, 2019 Order for its failure to allow Plaintiffs to perform

 an audit of its payroll records and must pay a conditional fine of $250 dollars per day for each

 day that it continues to refuse to abide by the Court’s Order, beginning on June 15, 2020.

        SO ORDERED.

 June 10, 2020                                                /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE


 2
   Because the Court declines to hold a hearing on the instant motion, it likewise declines to issue
 a capias to place BR Steel’s owner, Steven Allard, in custody following a hearing, as the
 Plaintiffs request. See [ECF No. 21 at 5].


                                                  7
